Citation Nr: 0313381	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

Entitlement to service connection for residuals of a head 
injury, including memory loss and headaches.




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967, with subsequent service in the Army National 
Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 decision by the RO in Togus, 
Maine which denied service connection for residuals of a head 
injury including memory loss and headaches, a psychiatric 
disorder, a heart condition, and impotence.  The veteran was 
notified of this decision in December 1997.  A notice of 
disagreement was received in February 1998, which pertained 
only to the issues of service connection for residuals of a 
head injury including memory loss and headaches, and the 
issue of service connection for a heart condition.  The 
statement of the case was issued in February 1998, pertaining 
to all of the issues listed in the December 1997 rating 
decision.  A VA Form 9 (substantive appeal) was received from 
the veteran in February 1998 addressing only the issues of 
service connection for residuals of a head injury including 
memory loss and headaches and for a psychiatric disorder.  

The Board finds that the veteran has perfected a timely 
appeal as to the issue of residuals of a head injury, 
including memory loss and headaches.  However, he has not 
perfected a timely appeal as to the issues of service 
connection for a heart condition or for impotence.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2002).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.202 (2002).  The veteran did not file a timely 
notice of disagreement with respect to the issue of 
impotence, and did not file a timely substantive appeal with 
respect to the issue of a heart condition.  Hence, these 
issues are not in appellate status and will not be addressed 
by the Board.  Id;  38 C.F.R. § 20.302 (2002).

The issue of entitlement to service connection for a 
psychiatric disorder will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no current diagnosed disability due to an 
alleged in-service head injury.


CONCLUSION OF LAW

Claimed residuals of a head injury, including memory loss and 
headaches, were not incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial December 1997 rating decision, in 
the February 1998 statement of the case, in supplemental 
statements of the case dated in January 2003 and March 2003, 
and in a letter dated in November 2002 have provided the 
veteran with sufficient information regarding the applicable 
rules.  These documents are incorporated by reference.  The 
veteran has submitted written arguments.  The letter, the 
statement of the case, and the supplemental statements of the 
case provided notice to the veteran of what was revealed by 
the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran served on active duty from December 1965 to 
December 1967, with subsequent service in the Army National 
Guard.

Service medical records from the veteran's first period of 
active duty are negative for a head injury.  On medical 
examination performed for separation purposes in October 
1967, the veteran's head and neurologic system were listed as 
normal.
In a report of medical history completed in conjunction with 
the separation medical examination in October 1967, the 
veteran denied a history of a head injury, frequent or severe 
headaches, broken bones, and loss of memory or amnesia.

Service medical records from the veteran's subsequent period 
of service in the Army National Guard are negative for 
treatment of a head injury or residuals of a head injury.  In 
reports of medical history dated in December 1977, July 1982, 
October 1986, March 1991, February 1995, and September 1996, 
the veteran denied a history of a head injury, frequent or 
severe headaches, broken bones, and loss of memory or 
amnesia.  The veteran's head and neurologic system were 
clinically normal on enlistment medical examination in 
December 1977, as well as in subsequent medical examinations.

VA outpatient treatment records dated from 1983 to 1997 
reflect treatment for a variety of conditions, and are 
negative for treatment of residuals of a head injury.  A 
January 1984 psychology note reflects that the veteran 
reported that he made several visits to a counselor 
approximately 15 years ago for tension and headaches.  He 
gave a history of a twenty-year history of alcohol abuse, and 
said he had not drunk alcohol for the past year.

At a November 1988 VA examination, the veteran's head was 
clinically normal.  The veteran did not complain of headaches 
or memory loss, and no diagnoses were indicated with respect 
to the head.

In July 1997, the veteran submitted a claim for service 
connection for residuals of a head injury.  He said he had 
memory loss, and "split" his head while working on a 21/2-ton 
truck.

In an authorization and consent form dated in July 1997, the 
veteran said he had trouble with headaches and forgetting.  
In the January 1998 notice of disagreement, he asserted that 
he was treated for a head injury in 1966 and 1967 at Fort 
Leonard Wood, Missouri.  In the February 1998 substantive 
appeal, he said that during service, he had a steel door 
driven into his skull which only caused problems later in 
life.  He related that he was currently receiving VA 
psychiatric treatment.

VA medical records dated from 1998 to 2003 primarily reflect 
treatment for psychiatric conditions and are negative for 
treatment of residuals of a head injury.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

The veteran claims service connection for residuals of a head 
injury, including memory loss and headaches.  He contends 
that he incurred a head injury during his period of 1965-1967 
active duty service.  The evidence does not reflect, nor does 
the veteran allege, that he incurred a head injury during his 
subsequent service in the Army National Guard.  Service 
medical records are negative for treatment of a head injury, 
and for a diagnosis of a chronic disability resulting from a 
head injury.  Medical records dated after the veteran's 
separation from his period of active duty service are 
entirely negative for treatment of residuals of a head 
injury.  During his service in the Army National Guard, the 
veteran repeatedly denied a history of a head injury, 
frequent or severe headaches, or memory loss.

The veteran has asserted that he incurred a head injury 
during his period of active service and that he has current 
residuals, specifically memory loss and headaches.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  As the veteran has not 
presented medical evidence of a current disability which is 
linked to the alleged in-service head injury, service 
connection is not warranted for claimed residuals of a head 
injury, including memory loss and headaches.

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a head injury, 
including memory loss and headaches.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for residuals of a head injury, including 
memory loss and headaches, is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a psychiatric disorder, the Board notes that 
the RO denied service connection for this condition in a 
December 1997 rating decision.  The veteran was notified of 
this decision in December 1997.  The Board construes a VA 
Form 9 received in February 1998 as a timely notice of 
disagreement as to this issue, as it was received within 1 
year of notice of the adverse decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2002).  The Board will 
remand the claim for service connection for a psychiatric 
disorder so that the RO can provide the veteran with a 
statement of the case and give him an opportunity to perfect 
an appeal by filing a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302; 
Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should also provide the veteran 
with a statement of the case on the issue 
of entitlement to service connection for 
a psychiatric disorder.  The veteran 
should be given an opportunity to perfect 
an appeal of such issue by filing a 
timely substantive appeal.  Only if he 
perfects an appeal on this issue, it 
should be certified to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



